         Case 1:20-cv-10797-DLC Document 19 Filed 04/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________________________

GREGORY A. GEIMAN, as she is ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE,
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST, and
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND,                                       C.A. No. 20-10797-DLC
                  Plaintiffs,

                              vs.

NASDI, LLC and ARTHUR M. DORE,
                   Defendants.

____________________________________________________

                            NOTICE OF CHANGE OF ADDRESS

       Please take notice that Plaintiffs’ counsel has the following new address:

Kathryn S. Shea, Esq.
Law Office of Kathryn S. Shea
108 Trowbridge St., Third Floor
Cambridge, MA 02138
kate@kateshealaw.com
(617) 851-4350

       Please forward copies of all pleadings, notices, documents, and notice of all hearings,

conference, and proceedings in this action to this address.

                                                     Respectfully submitted,

                                                     /s/ Kathryn S. Shea_______________
                                                     Kathryn S. Shea, BBO # 547188
                                                     Law Office of Kathryn S. Shea
                                                     108 Trowbridge St., Third Floor
                                                     Cambridge, MA 02138
                                                     kate@kateshealaw.com
                                                     (617) 851-4350
Dated: April 4, 2021                                 Counsel for the Plaintiffs
         Case 1:20-cv-10797-DLC Document 19 Filed 04/04/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the above Notice of Change of Address has been filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF) and paper copies will be sent by first class mail, postage
prepaid, to those indicated as non-registered NEF participants on this 4th day of April, 2021.

                                                     /s/ Kathryn S. Shea
                                                     Kathryn S. Shea




                                                2
